Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 3, 2018

                                      No. 04-18-00514-CR

                               Ramiro CASTILLO-RAMIREZ,
                                        Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. 16-CR-271
                      The Honorable Martin Chiuminatto, Judge Presiding


                                         ORDER
        After we granted court reporter Dora M. Canizales’s first motion for extension of time to
file the reporter’s record, we set the record due on September 26, 2018. See TEX. R. APP. P.
35.3(c). After the extended due date, the court reporter filed a second request for an extension of
time to file the record until October 26, 2018.
       The reporter’s request is GRANTED. The reporter’s record must be filed with this court
by October 26, 2018. See id.
        If the court reporter is unable to file the completed record by October 26, 2018, any
further request for additional time to file the record must be accompanied by a signed, written
status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
       The preferred form for the status report, with an accompanying example, is attached.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court